360 F.2d 285
TITLE & TRUST COMPANY OF FLORIDA, Appellant,v.UNITED STATES of America, Appellee.
No. 22725.
United States Court of Appeals Fifth Circuit.
May 12, 1966.

George Stelljes, Jr., Francis P. Conroy, Marks, Gray, Yates, Conroy & Gibbs, Jacksonville, Fla., for appellant.
John B. Jones, Jr., Acting Asst. Atty. Gen., Lee A. Jackson, Crombie J. D. Garrett, Edward I. Heilbronner, Attys., Dept. of Justice, Washington, D. C., Edward F. Boardman, U. S. Atty., James H. Walsh, Asst. U. S. Atty., Jacksonville, Fla., Richard M. Roberts, Acting Asst. Atty. Gen., Meyer Rothwacks, Atty., Dept. of Justice, Washington, D. C., for appellee.
Before WISDOM and COLEMAN, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
The sole issue in this case is whether Section 832(b) (4) of the Internal Revenue Code permits the taxpayer, the appellant corporation, to deduct from its taxable income the "reserve for unearned income" established by it pursuant to the mandatory requirements of Section 625.111 of the Florida Statutes.


2
Both parties filed motions for summary judgment.


3
During the years in question the taxpayer failed to segregate the amount of reserve from its general funds and to make the appropriate accounting entries in its books.


4
In a well reasoned opinion, reported at 243 F.Supp. 42 (M.D.Fla.1965), the District Judge held that since the taxpayer "had unfettered control and use of the premiums" during the years for which it claims a deduction, "it cannot now assert that it was entitled to exclude such premiums."1


5
The opinion of the District Court is adopted by this Court and the judgment is affirmed.



Notes:


1
 243 F.Supp. at 44